Citation Nr: 0902146	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a shrapnel injury with foreign bodies to the left side of the 
face, left ear, left side of the neck, and rupture of the 
left eardrum.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2000 to April 
2006.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Waco, Texas.


FINDINGS OF FACT

1.  Throughout the entire on appeal, the veteran's fragment 
wound residuals have been manifested by objective findings of 
a perforated tympanic membrane of the left ear, numerous 
small foreign bodies in the left face, left neck, and left 
ear, and several small well-healed and non-tender scars.

2.  The symptoms and manifestations of the veteran's shrapnel 
wound injury to his left face, left neck, and left ear 
include no objective evidence of functional loss, moderate 
muscle injury, orthopedic or neurological abnormalities, 
tender or painful scars, or disfigurement of the head, face, 
or neck. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a shrapnel injury with foreign bodies to the left side of 
the face, left ear, left side of the neck, and rupture of the 
left eardrum have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 
4.71a, 4.73, 4.87, 4.118, 4.124a, Diagnostic Codes (DCs) 
5235-5243, 5322, 6211, 7800, 7803-7805, 8205-8412 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the veteran has perfected an appeal as to the assignment 
of initial rating following the initial award of service 
connection, the Board must evaluate all the evidence of 
record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).   This could 
result in staged ratings, i.e. separate ratings for different 
time periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

In September 2006 in the present case, the RO granted service 
connection for residuals of a shrapnel injury with foreign 
bodies to the left side of the face, left ear, left side of 
the neck, and rupture of the left eardrum and assigned a 
noncompensable rating (0 percent), effective from May 2006, 
pursuant to DC 6211-5322.  In October 2006, the veteran filed 
a notice of disagreement with the initial noncompensable 
evaluation assigned to this disability and requested a 
compensable rating.  Specifically, he argues that, because he 
has a scar behind his ear and metallic fragments in his jaw 
and neck, he is entitled to a rating of 10 percent or higher.  

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous. 38 C.F.R. §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  For these reasons, 
the Board will consider whether a compensable disability is 
warranted for any musculoskeletal and neurological 
disability, as well as for any residual scarring and 
impairment related to the left ear tympanic membrane 
perforation.  

For a 10 percent rating to be assigned, the veteran must 
exhibit symptoms comparable with a "moderate" disability to 
Muscle Group XXII, which consists of the muscles of the front 
of the neck.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.73, DC 5322.  
The applicable regulation, 38 C.F.R. § 4.56, requires 
objective findings of entrance scars, small or linear, 
indicating a short track of missile through the muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue is expected when compared to the sound 
side.  

The medical evidence in this case shows multiple "pepper-
like" expresses on the left side of the face, along with a 
piece of shrapnel measuring 0.50 centimeters in the left side 
of the neck at the August 2006 VA examination.  Approximately 
three entrance wounds along the left mandible, three on the 
posterior aspect of the left neck, and one on the anterior 
aspect of the left neck, each approximately three by four 
millimeters in size, were noted in the April 2007 VA 
examination.  Of significance, the April 2007 VA examiner 
observed that there was no evidence of tenderness on 
palpation or evidence of induration, inflammation, or 
hypertrophy or retraction of the underlying tissues.  

Moreover, neither the August 2006 or April 2007 VA 
examination contained any findings relating to an observed 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue around the wound sites.   In fact, the examiner 
specifically opined that the wounds were well-healed and, 
with regard to the left facial area, that there was "no 
effect on function."  Furthermore, neither examination 
contained medical findings consistent with the signs and 
symptoms a muscle disability as provided in 38 C.F.R. 
§ 4.56(c), which includes such symptoms such as loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, or uncertainty of movement.  
While there was X-ray evidence of minute multiple scattered 
foreign bodies, the medical findings showed no tenderness, 
inflammation, or breakdown of the tissues.   Thus, the 
medical evidence suggests well-healed entrance wounds with 
good functional results.  

While neither VA examiner opined as to whether the resulting 
disability was "slight" or "moderate" in severity, that 
failure is harmless error.  As the examination reports 
clearly indicate, the veteran exhibited no impairment of 
function resulting from the shrapnel wounds to his left face, 
left neck, and left ear.

Next, the Board has considered whether a compensable rating 
for residual scarring is warranted.  In order to warrant a 
compensable rating for residual scarring, the evidence must 
show tender or painful scars, or disfigurement of the head, 
face, or neck.  

While 38 C.F.R. § 4.118 explains that hypo-pigmentation in an 
area exceeding six square inches constitutes a character of 
disfigurement, the April 2007 VA examination provided that 
there was mild hypo-pigmentation on the seven total scars on 
the veteran's left face and neck (each only three by four 
millimeters in size), which involves an area less than six 
square inches, and that normal pigmentation was observed for 
the two-inch scar located directly behind the left ear.  
Moreover, in the August 2006 examination, the VA medical 
examiner noted that there were no discernable scars about his 
face.  Indeed, the asymptomatic nature of these scars does 
not satisfy the criteria for any of the eight characteristics 
of disfigurement.  Accordingly, a compensable rating is not 
warranted pursuant to DC 7800 for disfigurement of the head, 
face, or neck.  

Further, the April 2007 VA examination described all of the 
identified scars on the left side of the veteran's face, 
neck, and ear (which consist of three on the mandible, three 
on the posterior aspect of the left neck, one on the anterior 
aspect of the left neck, and another behind the ear) as well-
healed and non-tender upon palpation.  Because the medical 
evidence does not show scars that are tender, unstable, or 
involve any associated limitation of motion, the Board finds 
no basis for a compensable rating for residual scarring under 
DC 7803, 7804, or 7805.  

Additionally, the Board has considered whether a compensable 
disability rating is warranted for perforation of the 
veteran's left tympanic membrane, but finds that DC 6211 
provides no basis for a compensable rating.  As the maximum 
disability rating for perforation of a tympanic membrane is 
limited to 0 percent, a higher disability rating is not 
warranted under this provision.  

Further, because the claims file contains complaints of left 
ear hearing loss, the Board has contemplated whether a 
separate compensable disability rating for hearing loss is 
warranted under 38 C.F.R. § 4.85.  According to an audiology 
examination conducted in September 2007, the veteran's 
hearing was within the normal limits.  Regarding the 
requirement for establishing service connection of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
when impaired hearing will be considered a "disability" for 
the purposes of applying the laws administered by VA.  Under 
38 C.F.R. § 3.385, hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

In this case, the auditory examination of September 2007 
established that the veteran does not meet the criteria for a 
disability of left ear hearing loss as defined by 38 C.F.R. 
§ 3.385.  The Board also parenthetically notes that service 
connection for bilateral hearing loss was specifically 
addressed and denied in an unappealed October 2007 rating 
decision.  Therefore, the Board finds no basis for a 
compensable disability rating for shrapnel wound injuries to 
the left ear and perforation of the left tympanic membrane.  

Next, the Board will consider whether the veteran is entitled 
to a compensable rating for an orthopedic or neurological 
disability.  Importantly, the evidence of record does not 
contain any medical findings or complaints of limitation of 
motion or neurological dysfunction.  Further, the Board notes 
that X-ray findings in April 2007 revealed "no bony or 
cartilage damage" and that paraspinal soft tissue was 
unremarkable with evidence that the air column was well-
maintained.  Thus, the evidence does not suggest an 
orthopedic disability or any nerve paralysis or impairment as 
a result of the fragment wound residuals to the head, face, 
or neck.  Therefore, a compensable evaluation for either 
orthopedic or neurological manifestations is not warranted.  
38 C.F.R. §§ 4.71a, 4.124a.  

In considering the veteran's statements alleging entitlement 
to a higher rating, the Board notes that competency of 
evidence differs from weight and credibility.  The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

Following careful consideration of the veteran's contentions 
that he suffers a higher level of impairment than that for 
which he is currently rated for his service-connected 
disability, the Board affords more probative value to the 
medical evidence regarding the manifestations of this 
disorder.  In this case, the Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements alleging 
additional impairment as a result of his disability.  See 
Cartright, 2 Vet. App. at 25 (interest in the outcome of a 
proceeding may affect the credibility of testimony).  Based 
on the foregoing, the Board finds no support in the record 
for a compensable rating for shrapnel wound residuals, with 
foreign bodies, to the left side of the face, left ear, left 
side of the neck, and rupture of the left eardrum.

In summary, because the weight of the evidence does not 
demonstrate limitation of motion, loss of function, painful 
or tender scars, or disfigurement of the head, face, or neck, 
the Board finds that the veteran's complaints of having a 
scar behind his ear and metallic fragments in his jaw and 
neck, standing alone, are not sufficient to warrant a 
compensable disability rating pursuant to the applicable 
rating criteria.
 
The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds no evidence that the veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the evidence does not demonstrate frequent 
periods of hospitalization.  Further, there is no indication 
in the record that the veteran's shrapnel wound residuals 
have resulted in any occupational impairment or that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating.  In this 
regard, the Board notes that the April 2007 VA examiner 
expressly stated that the small scars on the area around the 
left side of his face had "no effect on function" and that, 
despite his subjective complaints of hearing loss in VA 
treatment reports, his hearing of the left ear was noted to 
be within normal limits pursuant to an August 2007 VA 
audiology examination.  Moreover, in the audiology 
examination, he also indicated that he was employed as a 
business development consultant.  Therefore, the Board finds 
his shrapnel wound disabilities to the left face, ear, and 
neck have not caused marked interference with employment.

For these reasons, the Board finds that the requirements for 
a referral for an extraschedular evaluation for his 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for a compensable 
rating for residuals, shrapnel injury with foreign bodies, 
left side of the face, left ear, left side of the neck, and 
rupture of the left eardrum, the Board is unable to grant the 
benefits sought.  The Board finds that his symptoms remained 
constant throughout the appeal period and, as such, staged 
ratings are not warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for shrapnel wound injuries involving the left face, left 
ear, and left side of the neck.  Courts have held that, once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
service treatment records, as well as his VA outpatient 
treatment records, with the claims file.  Furthermore, he was 
afforded VA examinations with regard to the issue on appeal 
in August 2006 and in April 2007.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination with regard to the veteran's 
claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An initial compensable rating for residuals of a shrapnel 
injury with foreign bodies to the left side of the face, left 
ear, left side of the neck, and rupture of the left eardrum 
is denied.


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


